     Case 2:18-cv-00442-WKW-CSC Document 110 Filed 08/16/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

 JONATHON GLADNEY, #228295,                     )
                                                )
                Plaintiff,                      )
                                                )
           v.                                   )       CASE NO. 2:18-CV-442-WKW
                                                )                 [WO]
 WILLIE BURKS, Lieutenant;                      )
 JOSEPH H. HEADLEY, Warden;                     )
 WALTER POSEY, Lt.; CORIZON                     )
 HEALTH CARE; and JANICE D.                     )
 REEVES,                                        )
                                                )
                Defendants.                     )

                                            ORDER

       On June 29, 2021, the Magistrate Judge filed a Recommendation that this

court grant Defendants’ motions for summary judgment. (Doc. # 106.) Plaintiff did

not file an objection within the allotted fourteen-day period.                  Thereafter, the

Recommendation was adopted, Defendants’ motions for summary judgment (Docs.

# 55, 63, 68, 77, 80, & 101) were granted, and final judgment was entered against

Plaintiff. (Docs. # 108–09.) Pending is Plaintiff’s motion for an extension of time

to file objections, dated June 27, 2021,1 postmarked August 3, 2021, and received

and docketed on August 5, 2021. (Doc. # 109.)



       1
         Plaintiff erroneously dated the motion June 27, 2021, which is two days prior to the entry
of the Recommendation. The erroneous date does not affect the court’s ruling on the motion.
    Case 2:18-cv-00442-WKW-CSC Document 110 Filed 08/16/21 Page 2 of 2




      Based upon careful consideration, an extension of time is not warranted. The

motion sets forth objections to the Recommendation, but a de novo review of the

record, see 28 U.S.C. § 636, reveals that the asserted objections lack merit.

Defendants’ evidentiary materials, which include affidavits, photographs and

medical records, refute, without dispute, Plaintiff’s claims for relief. Additionally,

contrary to Plaintiff’s objection to the grant of immunity to the medical defendants,

the Recommendation expressly found that immunity was inapplicable to the medical

defendants. (See Doc. # 106 at 9, n.3.)

      For the foregoing reasons, it is ORDERED that Plaintiff’s motion for an

extension of time (Doc. # 109) is DENIED.

      DONE this 16th day of August, 2021.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE




                                          2
